Exhibit 21.1 NAME JURISDICTION B/E Aerospace, Inc. Delaware Aerospace Lighting Corporation New York B/E Aerospace Machined Products, Inc. Delaware B/E Aerospace Thermal and Power Management Finance LLC Delaware BE Aerospace Australia, Inc. Delaware BE Intellectual Property, Inc. Delaware BEA Europe Holding LLC Delaware Flight Structures, Inc. Washington Jay Cee Fastener Corp. New Jersey Macrolink, Inc. California Advanced Engineered Products LLC Delaware Altis Aero Systems LLC Delaware UFC Aerospace LLC Delaware Nordskog Industries, Inc. California NYF Corp. New Jersey BEA Logistics Services LLC Delaware Interiors Lavatories Management LLC California Advanced Thermal Sciences Corporation Delaware Modoc Engineering Corporation California ATS Japan Corp. Japan Advanced Thermal Sciences Taiwan Corp. Taiwan ATS Korea Korea Advanced Thermal Sciences Shanghai Corp. China M & M Aerospace Hardware, Inc. Florida B/E Aerospace Consumables Management s.r.o. Czech Republic BE Aerospace Canada, Inc. Delaware B/E Aerospace Company Canada BE Aerospace El Salvador, Inc. Delaware BE El Salvador, Sociedad Anonima de Capital Variable El Salvador BE Aircraft Mexico, LLC Delaware Interturbine, LLC Delaware Interturbine Logistics Solutions LLC Delaware BE Aerospace Investments Holdings Ltd. Cayman Islands BEA Holding (USA) LLC Delaware BE Aerospace Europe Holding LLP United Kingdom BE Aerospace Investments I Cayman Islands B/E Aerospace Consumables Management Pte. Limited Singapore B/E Aerospace Consumables Management (Hong Kong) Limited Hong Kong B/E Aerospace Systems Holding GmbH Germany B/E Aerospace Systems GmbH Germany B E Aerospace DAe Systems Hispania, S.L. Spain Special Parachute Equipment and Logistics Consortium GbR * Germany Interturbine Projekt Management GmbH Germany Interturbine Hungary Kft. Hungary Interturbine Aviation Logistics FZE UAE Interturbine-RuSky OOO * Russia Interturbine Czechia s.r.o. Czech Republic Interturbine Advanced Logistics Pty Limited Australia Interturbine Tianjin Ltd. China Interturbine Logistics Solutions GmbH Germany Interturbine Aviation Logistics GmbH Germany Interturbine Technologies GmbH Germany Interturbine Aviations Logistics Ltd UK UFC Aerospace Europe Limited United Kingdom BE Aerospace (UK) Europe Holdings Limited United Kingdom BE Aerospace Investments Holdings II Ltd. Cayman Islands B/E Aerospace Europe Holding LLC Delaware B/E Aerospace Consumables Management Limited United Kingdom B/E Aerospace Consumables Management (STR) Group Limited United Kingdom B/E Aerospace Consumables Management II Limited United Kingdom B/E Aerospace Consumables Management II SAS France B/E Aerospace Consumables Management Deutschland GmbH Germany B/E Aerospace Consumables Management GmbH Germany B/E Aerospace Consumables Management SAS France BE Aerospace (Netherlands) B.V. Netherlands Koninklijke Fabriek Inventum B.V. Netherlands BE Aerospace Holdings (UK) Limited United Kingdom B/E Aerospace (Germany) GmbH Germany B/E Aerospace (UK) Limited United Kingdom B/E Aerospace B.V. Netherlands BE Aerospace Thermal and Power Management Holdings (UK) Limited United Kingdom J.A. Reinhardt & Co., Inc. Pennsylvania JAR Realty Holding, LLC Delaware TSI Group, Inc. Delaware Thermal Solutions LLC Delaware American Avionic Technologies Corporation Delaware Orion Defense Systems, Inc. Delaware AKS Aerospace, Inc. Delaware ADB Industries California Brazonics, Inc. Delaware CGR Technologies, Inc. California Thompson Industries, Ltd. California PMI Enterprises, Inc. Delaware Performance Metal Fabricators, Inc. Illinois Sandy Bay Machine, Inc. Delaware Woven Electronics, LLC South Carolina B/E Aerospace Australia Pty Limited Australia Burns Aerospace Europe SARL France C.M.P. SAS France B/E Aerospace Consumables Management sp z.o.o Poland BE Engineering Services India Private Limited India UFC SARL France * The Company owns less than 50% of the outstanding shares or interests of these subsidiaries.
